DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.

Response to Amendment
The amendment filed December 6, 2022 has been entered.  Claim 1 has been amended.  Claim 8 is canceled.  Claim 13 is new.  Currently, claims 1-7 and 9-13 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed December 6, 2022, with respect to the rejection(s) of claim(s) 1-7 and 9-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Russo (US PG Pub 2007/0000531).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Russo (US PG Pub 2007/0000531).
Regarding claims 1, 7, 10-11, 13, Behrenbruch et al. discloses a smart mobility device, comprising: a handle 11 adapted to be gripped by a user of the smart mobility device (fig. 3); one or more sensors 12, 14, 16 carried by the smart mobility device for collecting information about the user’s physiological and activity related parameters, the one or more sensors including a pressure sensor 12, 16 and a motion sensor 14 configured to monitor user pressure on the device ([0019]), and wherein the device is configured to analyze the data received from the pressure and motion sensor ([0020]); an electronic memory 42 for storing the collected information (fig. 5); and one or more electronic communication components to transmit the information from the electronic memory in the smart mobility device to the cloud, remote server, or to another electronic device 24 ([0027]).  Behrenbruch et al. discloses an audio interface module 45 to generate audio tones to the user ([0030]) but does not expressly disclose a display built into the handle wherein the display is visible to the user while the user is gripping the handle, wherein the display comprises a screen.  However, Russo teaches the concept of providing a display with a screen built into a handle of a smart mobility device (“a display 45…are ordinarily most easily mounted on the horizontal base housing case member 25, although they can be attached to or disposed inside of other portions of the walking aid, such as in or on the shaft 23” [0027], fig. 1) such that the display is visible to the user while the user is gripping the handles is not novel.  Russo teaches the display is provided in this manner in order to advise the user of sensed parameters or warning of health conditions ([0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch et al. to include a display built into the handle such that the display is visible to the user while the user is gripping the handle, wherein the display comprises a screen as taught by Russo as it is a known element configured in a known manner, both the smart mobility device and the display merely performs the same function as it does separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable, and modification to include this display would allow the measured reading to be displayed to the user in a convenient manner.
Regarding claims 3, 9, Behrenbruch et al. discloses wherein the device is configured to give advice for users regarding their rehabilitation situation and/or their way of walking (fig. 2a-h).

Claims 2, 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Russo (US PG Pub 2007/0000531) as applied to claims 1, 3, 7, 9-11, 13 above, and further in view of Van Gerpen (US PG Pub 2013/0014790).
Regarding claim 2, Behrenbruch et al. in view of Stevens et al. discloses a light 316 (fig. 3) but does not expressly disclose a light sensor.  Van Gerpen teaches a light and a light sensor ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch et al. to include a light and a light source as taught by Van Gerpen in order to project a visual cue ahead of the cane to help indicate a walking path for the user that encourages a particular treatment ([0026-0027]).
Regarding claims 4, 12, Behrenbruch et al. does not expressly disclose a GPS component and including turn-by-turn visual guidance on a display, by voice output on a speaker on the smart mobility device or by vibration output to the smart mobility device user.  Van Gerpen teaches a GPS component in a smart mobility device 100 to detect movement of the device and to analyze the movement data to identify distances and pauses taken with the device in order to determine stride length, thus providing a visual cue 104 to achieve the optimum performance of device 100 either by assisting the user in controlling stride length, or to direct visual cue 104 over the user's feet to assist in fall prevention ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch et al. with the GPS component and visual guidance as taught by Van Gerpen in order to assist the user in rehabilitation while maximizing fall prevention ([0029]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Russo (US PG Pub 2007/0000531) as applied to claims 1, 3, 7, 9-11, 13 above, and further in view of Hornbach et al. (US Pat 9,737,454).
Regarding claim 5, Behrenbruch et al. does not expressly disclose the one or more sensors includes a fingerprint sensor.  Hornbach et al. teaches it is well known in the art to use a fingerprint scanner to confirm a user’s identification on a support apparatus 10 (col. 8, lines 8-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch et al. and try incorporating a fingerprint scanner as taught by Hornbach et al. in order to help more accurately confirm the user’s identity on the device.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrenbruch et al. (US PG Pub 2011/0061697) in view of Russo (US PG Pub 2007/0000531) as applied to claims 1, 3, 7, 9-11, 13 above, and further in view of Inciardi et al. (US PG Pub 2011/0230743).
Regarding claim 6, Behrenbruch does not expressly disclose a light indicator configured to indicate a health status of the user by varying a color of the light indicator.  Inciardi et al. teaches it is well known in the art to use light indicators 300 to indicate the health status of a user via varying colors ([0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behrenbruch to include the light indicators as taught by Inciardi et al. in order to provide a quick and clear indication of user health.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792